Citation Nr: 0941702
Decision Date: 11/03/09	Archive Date: 01/05/10

DOCKET NO. 06-01 349                       DATE NOV 03 2009 

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama 

THE ISSUES 

1. Whether the appellant may be recognized as the surviving spouse of the service member for VA benefit purposes to include entitlement to death pension and dependency and indemnity compensation (DIC) benefits.
 
2. Entitlement to accrued benefits. 

REPRESENTATION 

Appellant represented by: Wade Bosley, Attorney at Law 

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION 

The service member had active service in the United States Marine Corps from January 1969 to August 1970, and service in the US Army from July 1971 to August 1979. The service member passed away on June 28,2004. The appellant is the service member's putative spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

FINDINGS OF FACT 

1. The service member and the appellant were married in November 1979 (per the service member) and in July 1980 per the official marriage license. 

2. When the service member filed for VA benefits in February 1991, the service member admitted that he was married but that his wife, the appellant, had left the service member and they were no longer living as husband and wife. 

3. The service member died in June 2004. The service member's sister, not his putative spouse, informed the VA of the service member's death. 

4. On the State of Alabama Certificate of Death, the service member's marital status is listed as "DIVORCED" and without a surviving spouse. 

- 2 - 

5. The service member's sister, not his putative spouse, arranged for the service member to be interred and submitted documents requesting reimbursement for funeral costs and incidentals. 

6. The service member's medical treatment records indicate that the appellant and the service member were not cohabitating or living together as husband and wife despite the appellant's assertions to the contrary. 

CONCLUSIONS OF LAW 

1. The criteria for entitlement to VA death pension benefits for a surviving spouse have not been met. 38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009). 

2. The appellant has no legal entitlement to accrued benefits. 38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation. See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation). Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision. With respect to the notice provisions, the Board observes that a statement of the case and 

- 3 - 

various letters to the appellant have notified the appellant of any type of evidence needed to substantiate her claim. 

In February 1991, the service member submitted his initial claim for VA benefits. On the VA Form 21-526, Veteran's Application for Compensation or Pension, the service member reported that he was married but separated from his spouse. He provided his spouse's name but was unable to proffer any of her personal information such as her birthday, her actual location, her Social Security number, etcetera. On a form provided to the VA in July 1992, the service member reported that he had been separated from his wife since 1989. 

From 1991 until 2004, the service member had contact with the RO and his local VA Medical Center (VAMC). Those records are contained in the claims folder. Of particular note is the fact that throughout the years, the service member never reported that he and the appellant were cohabitating together or that they were holding themselves out to the general population to be husband and wife. Towards the end of his life, the medical records noted that after a treatment or after being released from the hospital after undergoing a treatment or tests for various conditions, he left alone to return to his own abode, without the putative spouse, or to his sister's house. In other words, the service member did not inform his medical care givers that he was married or cohabitating with the appellant or temporarily living with his sister while still being married to the appellant. 

The service member then passed away on June 28, 2004. He died as an inpatient at the Baptist Medical Center, Princeton, in Birmingham, Alabama. A Certificate of Death was issued that specified reported that the service member was "DIVORCED" and that he did not have a surviving spouse. The next-of-kin was not the appellant but instead the service member's sister. 

Following the service member's death, the service member's sister submitted a VA Form 21-530, Application for Burial Benefits. On that form, the sister reported that 

- 4 - 

it was she, the sister, who buried the service member, and that it was she who had paid for the service member's burial/funeral. The appellant was not listed on the application for benefits. Along with the application for benefits, the sister submitted a receipt from the funeral home that showed that the service member's family, and not the appellant, had paid for the service member's funeral. 

After the service member died, the appellant submitted a claim for death benefits VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable). On that form, the appellant stated that she was the service member's surviving spouse. Coupled with the application for benefits was a copy of a married certificate showing that the service member and the appellant were married in July 1980. 

Upon reviewing the appellant's claim, the RO asked the appellant for additional information concerning her marriage to the service member. The appellant informed the RO that reportedly the service member was staying with his sister, and not living with the appellant, because the sister's home was closer to the hospital. Since the service member was undergoing treatment for cancer, the appellant wrote it was more convenient for the service member to stay at the sister's home so he could go back and forth to the hospital. Also submitted by the appellant was a listing of names that purportedly swore that the service member was married to the appellant at the time of his death. The individuals who signed the document did not provide any addresses or telephone numbers that could have been used for follow-up questions by the RO. It is of note that the service member's sister's name and signature does not appear on the document submitted by the appellant. Also, none of the medical staff who long treated the appellant and who would have known of his marital situation signed the document. After submitting the document with the signatures, the appellant proffered three letters from individuals who repeated the appellant's assertions. The appellant did not submit copies of federal or state tax forms showing that she had filed taxes with the service member. The appellant did 

- 5 - 

not proffer a rental agreement or a copy of a mortgage showing that both she and the service member were both financially responsible for the home that she was living in. Most importantly, the appellant did not tender a "corrected" Certificate of Death showing that the service member was not divorced at the time of his death and that she was his surviving spouse. 

Subsequently, the RO denied the appellant's claim for benefits. The RO concluded that, at the time of the service member's death, the appellant was not married or cohabitating with the service member. As such, she was not eligible for any benefits because she was not considered to be his surviving spouse. The appellant was notified of this action and she has appealed to the Board for review. 

One additional document that is contained in the claims folder is a letter from the appellant's attorney, dated September 1, 2009. In that letter, the attorney asked to be removed from the appellant's claim. In asking for the removal, the attorney stated that he and his client had totally differing ideas on the merits of the claim, and he did not wish to continue on the case. More telling was the last phrase in which the attorney opined that the appellant's claims did not have merit. 

Responding to the RO's decision, the appellant appealed to the Board for review. The appellant has argued that she should be considered the service member's surviving spouse under VA law and regulation. She asserts that both she and the service member held themselves out to the public as husband and wife in the years prior to his death. 

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the service member meets the requirements of 38 C.F.R. § 3.1(j) (2009) and who was the spouse of the service member at the time of the service member's death; and (1) who lived with the service member continuously from the date of marriage to the date of the service member's death except where there was a separation which was due to the misconduct of, or procured by, the service member
 
- 6 - 

without fault of the spouse; and (2) has not remarried or has not since the death of the service member lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2009). A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. 38 C.F.R. § 3.54 (2009). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.10) (2009). VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant. 38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2009). VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question. 38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) (2009). Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved. 38 C.F.R. § 3.204(b) (2009). 

Marriage is established by one of the following types of evidence (in the order of preference):
 
1) 	Copy or abstract of the public record of marriage, 
or a copy of the church record of marriage, containing 

- 7 - 

sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

2) 	Official report from service department as to 
marriage which occurred while the service member was in service; 
3) 	The affidavit of the clergyman or magistrate who 
officiated; 
4) 	The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 
5) 	The affidavits or certified statements of two or 
more eyewitnesses to the ceremony; 
6) 	In jurisdictions where marriages other than by 
ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the 
communities in which they lived; or, 

- 8 - 

7) 	Any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid marriage actually occurred. 

38 C.F.R. § 3.205(a) (2009). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2009) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.206(b) (2009). 

In the current case, the appellant has contended that it was her belief she and the service member were legally married and that they had been married since 1980. She avers that she held herself out to be married, they were exclusive in their relationship to one another, it was a permanent relationship, and they cohabitated with each other. Yet, the lay evidence, to include statements from the appellant and his family have been contradictory and not in support of her assertions. 

The Board finds that the contemporaneous evidence and subsequent lay statements do not support this claim. While it is true that the appellant and the service member lived together at one time, the service member did not hold himself out to the public to be married but instead either separated or divorced. The appellant has further not submitted joint income tax returns, insurance records, joint financial account statements, or other evidence that would indicate that she and the service member held themselves out to institutions as being married to one another. Also, from the 

- 9 - 

time that the service member sought benefits until he died, he never included the appellant on any of his forms as the point-of-contact or as an individual who might be entitled to VA benefits as his spouse. While the appellant may have held herself out as being married to friends, the State of Alabama did not recognize the relationship on the Certificate of Death. Moreover, it was the service member's sister who notified the VA of the appellant's death, it was the service member's family who paid for the service member's funeral, and it was the appellant's own representative who reported that the appellant's claim did not have merit. 

Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the service member's surviving spouse for VA purposes. The Board finds the lay statements supporting the alleged marriage are not creditable. See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest in the outcome of a proceeding may affect the credibility of testimony.) Therefore, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008), Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appellant is not recognized as the surviving spouse of the service member for VA benefit purposes to include entitlement to death pension and DIC benefits, and her claim is denied. 

The remaining issue involves entitlement to accrued benefits. The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a service member, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the service member died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009). In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients. See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy 

- 10 - 

statutory definition of "child" in 38 U.S.C. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548,551 (1991) (noting that section 5l2l(a) "limits qualifying survivors to the deceased veteran's spouse, 
child ... or dependent parents"). Subsection (a)(5) provides: "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial." 38 U.S.C.A. § 5l2l(a)(5) (West 2002). 

The Board finds that the appellant has no legal entitlement to any accrued benefits due to the service member at the time of his death. The evidence of record shows that the appellant is not an eligible payee under 38 U.S.C.A. § 5l2l(a) (West 2002). The evidence of record shows that the appellant is not the surviving spouse of the service member. The Board notes that it is not considering whether the appellant is entitled to reimbursement for the expenses of the last sickness or burial of the service member, but is only considering whether there is legal entitlement to accrued benefits. The Board also notes that benefits may still be paid to the estate of the deceased provided that the estate will not revert to the state because there is no one eligible to inherit it. See 38 C.F.R. §3.1003(b) (2009). To date, the appellant has not provided evidence that she is the executor of the service member's estate. In fact, there has been no information submitted to the VA regarding the service member's estate. 

In conclusion, the Board finds that there is no legal basis for payment of accrued benefits because the appellant is not an eligible payee under 38 U.S.C.A. § 5l21(a) (West 2002) and 38 C.F.R. § 3.1000 (2009). In a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law. 

- 11 - 

ORDER 

1. Entitlement of the appellant to recognition as the service member's surviving spouse for the VA purposes is denied. 

2. Entitlement to accrued benefits is denied. 

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 12  




